PER CURIAM.
Consistent with the arguments presented in the briefs and at oral argument, we treat this appeal from an order awarding attorney’s fees, following a voluntary dismissal of the case without prejudice, as a petition for writ of certiorari to review a non-final order. See Rose Printing Co., Inc. v. Wilson, 602 So.2d 600, 601 (Fla. 1st DCA 1992); Sopena v. Rowland Coffee Roasters, Inc., 716 So.2d 799, 800 (Fla. 3d DCA 1998). We nevertheless dismiss the *423petition for lack of jurisdiction, because the motion for rehearing directed to the order under review did not toll the time for filing the petition, and the petition was not filed within the requisite 30-day period. See Shelnutt v. Citrus County, 660 So.2d 393, 394 (Fla. 5th DCA 1995).
Petition DISMISSED.
ERVIN, KAHN and LAWRENCE, JJ., CONCUR.